AMENDED ORDER
This case came before the court for oral argument on November 12, 1997, having been fully briefed by all parties. Further, on November 7, 1997 the state moved for leave to expand the record of this appeal by including transcripts of depositions of defense counsel. These depositions were taken pursuant to an earlier order of this court. The motion to expand the record was granted and counsel for the state and for the defendants filed various memoranda relating to the relevance of these depositions. The most recent memorandum was filed by the defendants’ counsel on January 6,1998.
After hearing the oral arguments and examining the briefs and supplemental memo-randa filed by the parties, a majority of this court has concluded that the trial justice exceeded his authority in dismissing 22 counts of an indictment that had been returned by a duly constituted grand jury.
As a consequence, this court does hereby vacate the dismissal of the aforesaid 22 counts of the subject indictment and directs that the indictment be set down for trial in accordance with the usual scheduling practices of the Superior Court.
A full opinion will follow setting forth the reasons upon which this order is based. Pending the filing of this opinion, the record in the case relating to the order of dismissal will be retained by this court. We are issuing this order so that counsel for the parties may engage in activities in preparation for a trial of the case on its merits.
FLANDERS and GOLDBERG, JJ., did not participate.